On March 17, 1936, plaintiff in error filed herein a petition in error, with case-made attached, and on April 8, 1936, filed its brief, which reasonably supports the allegations of the petition in error. No brief has been filed by defendants in error, not any excuse offered for such failure.
The cause is therefore reversed and remanded, with directions to vacate the judgment for the plaintiffs and enter judgment for the defendant.
McNEILL, C. J., and BAYLESS, WELCH, PHELPS, and CORN, JJ., concur.